DETAILED ACTION
Information Disclosure Statement
The information disclosure statements have been received and considered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim  1 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2006/194312 in view of Barillot et al. 6,527,090.
Regarding claim 1 JP ‘312 shows in figures 3,4 and 6:
 	  A vehicular disc brake in which a caliper body is formed by connecting, via a bridge portion 3a straddling an outer periphery of a disc rotor, a pair of action portions facing each other with the disc rotor sandwiched therebetween, the action portions are provided with a pair of friction pad accommodating portions (not labeled but inherent in the brake device) that accommodate a pair of friction pads disposed with the disc rotor sandwiched therebetween, ear pieces 50a project on a disc 
a turn-in side pad spring 4 that has a turn-in side resilient portion 41a-41b attached to a part of the bridge portion 22 on the disc turn-in side in vehicle forward movement of the friction pad accommodating portions, the turn-in side resilient portion biasing the friction pads to a disc radial inner side and the disc turn-out side, and a turn-in side retainer portion 47 laid on one of the torque reception stepped portions 22c on the disc turn-in side; and
a turn-out side pad spring that has a turn-out side resilient portion attached to a part of the bridge portion on the disc turn-out side in vehicle forward movement of the friction pad accommodating portions, the turn-out side resilient portion biasing the friction pads to the disc radial inner side, and a turn-out side retainer portion laid on the other of the torque reception stepped portions on the disc turn-out side.
Lacking in JP ‘312 is a better showing of the torque reception stepped portions in the area of 22.
The reference to Barillot et al. provides a better illustration of a similar caliper support portion 9 in figures 3,4 and 7-9 to that of JP ‘312 and shows what is likely inherent in the device of JP ‘312.
One having ordinary skill in the art at the time of the invention was effectively filed would recognize that the features shown in Barillot are likely inherent in the device of JP ‘312.  Alternatively one having ordinary skill in the art would recognize that the spring of JP ‘312 could be used in a torque/pad support member as shown in Barillot simply due to the similar type of construction thereof.
Allowable Subject Matter
Claims 2,3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123.  The examiner can normally be reached on 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER P SCHWARTZ/                                                                                                                                                                                                        Art Unit 3657



6/28/21